Case 1-21-40301-ess Doco Filed O2/O9/2Z1 Entered 02/09/21 1O'40'33

STATE OF NEW YORK )
:SS.:
COUNTY OF KINGS )

Zachary Silver, being duly sworn, deposes and says:

1. That he is the President of QB Wash, LLC.
organized under and by virtue of the laws of the State of.
New York.

2. That on the 8 day of February,2021 a meeting of
the Board of Directors of said corporation was heid at which
time all the directors were present. That the foregoing is a
true and exact. copy of the resolution duly adopted at the
aforesaid meeting of the Broad of Directors and that said
Resolution is in full force and effect.
